Citation Nr: 0829124	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  07-03 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include as due to asbestos exposure.

2.  Entitlement to service connection for a heart disorder, 
to include coronary artery disease.

3.  Entitlement to service connection for a central nervous 
system disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a digestive 
disorder.

7.  Entitlement to service connection for a prostate 
disorder.

8.  Entitlement to service connection for a rash.

9.  Entitlement to service connection for color blindness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The veteran has presented personal testimony during hearings 
before a Decision Review Officer (DRO) at the RO and before 
undersigned Veterans Law Judge.  Transcripts of the hearings 
are of record.

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In March 2008, the veteran waived RO consideration of his 
additional evidence.

The issues of entitlement to service connection for a lung 
disorder, heart disorder, central nervous system disorder, 
PTSD, hypertension, digestive disorder, prostate disorder, 
and rash are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's color 
blindness is not a result of or was aggravated by any 
established event, injury, or disease during active service.


CONCLUSION OF LAW

Color blindness was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in June 2004 and April 2005.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for color blindness.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4)(i).  As will be discussed further below, the 
evidence of record indicates that the veteran had color 
blindness before he entered active duty, and examinations 
performed at his separation from active duty and shortly 
thereafter do not indicate that his disorder was aggravated.  
The Board finds that there is sufficient competent medical 
evidence of record to make a decision on the claim.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background and Analysis

In this case, an undated note from U.S. Naval Recruiting 
Station, Cincinnati, Ohio, stated that the veteran was found 
to be physically fit for enlistment in the Navy.  It was 
noted that the veteran had defective color vision, but it was 
not considered disabling.  The April 1960 entrance 
examination indicates that the veteran's color vision was 
tested by "DPIP" with a result of "15-15."  A service 
treatment note from March 1964 shows that the veteran had 
defective color vision, not considered disabling.  The 
April 1964 discharge examination report contains a notation 
that the veteran failed the Falant color vision test.  Re-
enlistment examinations for the Naval Reserves dated in 
December 1965 and April 1966 show that the veteran passed the 
Yarn color vision test.

During the veteran's March 2008 hearing before the 
undersigned, the veteran said that when he entered the 
military he was not colorblind, but when he left active duty, 
he was colorblind.  He also said that exposure to carbon 
tetrachloride can cause temporary color blindness.

Based on the evidence of record, the Board finds that the 
veteran was color blind before he entered active duty, and 
his color blindness was not aggravated by active duty.  
Although the veteran said at his personal hearing that he was 
not color blind when he entered active duty, service records 
show that the veteran's color blindness was noted at the 
recruiting center where the veteran enlisted.  In this 
matter, the Board finds the service records to be more 
persuasive than the veteran's testimony as the records were 
created at the time the veteran entered the military, whereas 
the veteran's testimony was given nearly 48 years after his 
entrance examination.

Additionally, the Board finds that the veteran's pre-existing 
color blindness was not aggravated by his active duty.  As 
noted above, colorblindness was noted on reports as the 
veteran entered and separated from active duty.  However, as 
examinations performed for reserve duty in December 1965 and 
April 1966 show that the veteran was able to pass the Yarn 
color vision test, it does not appear that the veteran's 
colorblindness was aggravated by his active duty.

The Board has considered the internet articles that the 
veteran submitted in support of his claim.  Unfortunately, 
the articles are general in nature and are not specific to 
the veteran.  They do not mention the veteran or discuss his 
individual situation.  Therefore, the Board finds the 
internet articles to be of less persuasive value.

The main evidence portending that the veteran's service in 
the military caused or aggravated his colorblindness comes 
from him personally.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for color blindness is 
denied.


REMAND

During his June 2007 hearing before a DRO and his March 2008 
hearing before the undersigned, the veteran indicated that he 
was in receipt of disability compensation from the State of 
California.  He stated that the basis for his compensation 
was stress, and he had been receiving disability compensation 
since 1980.  Also, the veteran testified that he had received 
surgery from a private doctor in 1998 in connection with his 
claimed rash.  The claims file does not contain any records 
in connection with this compensation or surgery.  These 
records should be obtained and associated with the claims 
file.

A February 2008 letter from a VA licensed clinical social 
worker indicated that the veteran received individual 
counseling once monthly at the Lexington VA medical center.  
No records from VAMC Lexington have been associated with the 
claims file.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO must obtain all 
outstanding pertinent medical records from VAMC Lexington, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

Lung Disorder

The veteran has claimed that his work as a boiler room 
repairman exposed him to asbestos while on active duty.  He 
has stated that his current lung problems are related to 
asbestos exposure.  Service records and a lay statement from 
April 2006 indicate that the veteran worked as a boiler 
repairman aboard two ships while on active duty.  One 
evaluation report stated that the veteran assisted in repairs 
of a fire room.  Private and VA treatment records from 1965 
through the present reveal regular diagnoses of chronic 
bronchitis.

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29.  Additional guidance is found in M21-1R, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA 
General Counsel has held that these M21-1R guidelines 
establish claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section 
C, Paragraph 9.  This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1R, Part IV, Subpart ii, Section C, 
Paragraph 9.

It does not appear that the procedures outlined in The VA 
Adjudication Procedure Manual M21-1R, Part IV, Subpart ii, 
Chapter 1, Section H, Paragraph 29, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9 have been followed 
concerning development of a claim involving asbestos.  
Consequently, additional development must be undertaken 
before the claim is ready for appellate review.  
Additionally, the veteran should be afforded a VA examination 
to determine the etiology of his reported lung symptoms.

Heart Disorder, Central Nervous System Disorder, 
Hypertension, Digestive Disorder, Prostate Disorder, Rash

Essentially, the veteran has claimed that he has all of the 
above-listed disorders secondary to being exposed to 
chemicals while on active duty.  Service personnel records 
indicate that the veteran repaired boilers while on active 
duty.  One evaluation report states that the veteran would 
assist in repairs of a fire room.  The veteran has stated 
that while on active duty, he was routinely exposed to 
asbestos, carbon tetrachloride, and heat-resistant paint.  A 
lay statement submitted in April 2006 also states that the 
veteran was exposed to asbestos and carbon tetrachloride 
during his work in the military.

According to the service treatment records, the veteran was 
treated for a rash on his chest in February 1963.  A 
dermatology consult from December 1966 shows that the veteran 
was treated for a rash on his trunk.  The veteran testified 
at his March 2008 personal hearing that he had a cancer 
removed from his chest in 1998, and VA treatment records from 
2005 indicate that he had a skin lesion on his chest, 
ultimately diagnosed via biopsy as a hemangioma in December 
2005.

Private treatment records reveal that the veteran was treated 
for paralysis of his extremities and an occasional inability 
to speak beginning in January 1970.  Further private and VA 
treatment records throughout the 1970s show continuing 
treatment for seizures and nocturnal epilepsy.  Private 
records from October 2002 and March 2003 document additional 
treatment for sleep paralysis.

Starting in February 1991, the veteran received treatment for 
reflux and heartburn from a private provider.  In 
November 1992, a private examiner gave a diagnosis of a 
hiatal hernia.  An additional private treatment record from 
November 2001 indicates that the veteran had gastroesophageal 
reflux disease.

VA treatment notes from February, March, and May 1975 state 
that the veteran had chronic prostatitis.  In October 1995, a 
private examiner documented prostatitis.  A September 2002 
private treatment note states that the veteran's prostate was 
asymmetrical.  In November 2003, after prostate surgery, the 
veteran was diagnosed with benign prostatic hypertrophy.

The veteran reported on his December 1965 Report of Medical 
History (RMH) that he had rheumatic fever as an infant.  In 
May 2001, a private medical examiner diagnosed the veteran as 
having hypertension.  In February 2004, the veteran was told 
by a private examiner that he had coronary artery disease.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

The Board notes that the veteran has not been afforded a VA 
examination in connection with any of the above-listed 
claims.  The veteran should be afforded a VA examination to 
determine the proper diagnosis and etiology of his documented 
symptoms.

PTSD

In reviewing the veteran's outpatient records, it appears 
that the veteran has experienced panic attacks consistently 
since his time on active duty.  Private medical 
correspondence from J.E.B., Ph.D., L.P.C.C. dated March 2006 
reveals a diagnosis of PTSD with a co-existing panic disorder 
with agoraphobia.  Dr. B. referenced the DSM-IV with his 
diagnoses.  The letter also linked the veteran's mental 
disorders to an experience in the military which involved 
sexual impropriety.  A February 2008 letter from a VA 
licensed clinical social worker states that the veteran's 
current anxiety, hallucinations, nightmares, and other 
psychological symptoms were directly related to traumatic 
experiences that involved sexual assault during active duty.

The Board notes that in cases of alleged personal assault or 
rape, special development is required.  It does not appear 
that the procedures outlined in The VA Adjudication Procedure 
Manual M21-1R, Part IV, Subpart ii, Chapter 1, Section D have 
been followed concerning development of a claim involving 
personal trauma.  Consequently, additional development must 
be undertaken before the claim is ready for appellate review.

Additionally, the Board notes that the veteran has not been 
afforded a VA examination in connection with his PTSD claim.  
In Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), 
the Court held that the duty to assist may include "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Therefore, 
after all appropriate development of records with respect to 
the veteran's claim of personal assault and rape, the veteran 
should be afforded a psychiatric examination to determine the 
etiology of his claimed psychological disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers-VA and private-who have 
treated the veteran for his claimed 
disorders.  After the veteran has signed 
the appropriate releases, those records 
not already associated with the claims 
file should be obtained and associated 
with the claims folder.  Specifically, 
the AMC/RO should obtain all outstanding 
medical records for the veteran from VAMC 
Lexington, the treatment records for the 
veteran's 1998 surgery, and the records 
associated with his disability 
compensation from the state of 
California.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  The veteran is requested to provide a 
list of his employers since his 
separation from service, complete with 
the addresses, dates of employment, his 
job title, and a list of all chemicals to 
which he was exposed during each period 
of employment.  

3.  The AMC/RO should review the claims 
file and ensure that all notification 
and development action outlined by The 
VA Adjudication Procedure Manual M21-
1R, Part IV, Subpart ii, Chapter 1, 
Section H, Paragraph 29, Part IV, 
Subpart ii, Chapter 2, Section C, 
Paragraph 9 concerning asbestos are 
fully complied with and satisfied.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

4.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to whether the military 
records demonstrate evidence of 
exposure to asbestos in service and 
whether there is pre- or post-service 
evidence of asbestos exposure.

5.  Then, the AMC/RO should arrange for 
the veteran to undergo a pulmonary 
examination at an appropriate VA 
medical facility.

The entire claims file must be made 
available to the physician performing 
the examination.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examination 
report should include discussion of the 
veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that a lung 
disorder accounting for the veteran's 
symptoms was incurred in or is otherwise 
related to his period of military 
service.

The physician is specifically requested 
to determine the relationship between 
any claimed lung disease and any 
documented asbestos exposure, keeping 
in mind latency and exposure 
information provided in M21-1R, Part 
IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29, Part IV, Subpart ii, 
Chapter 2, Section C, Paragraph 9.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.  Sustainable reasons and bases 
are to be provided for any opinion 
rendered.

6.  The AMC/RO should review the claims 
file and ensure that all notification 
and development action outlined by The 
VA Adjudication Procedure Manual M21-
1R, Part IV, Subpart ii, Chapter 1, 
Section D concerning personal trauma 
claims are fully complied with and 
satisfied.  All attempts to procure 
records should be documented in the 
file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is 
to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

7.  Thereafter, the record should be 
reviewed and specific determinations 
provided as to which specific stressor 
events, if any, have been verified.  In 
reaching these determinations, any 
credibility questions raised by the 
record should be addressed.  The 
veteran should be notified of these 
determinations and afforded the 
opportunity to respond.

8.  The veteran should be scheduled for 
examination by a psychiatrist for an 
opinion as to whether there is at least a 
50 percent probability or greater that he 
has a present psychiatric disorder (under 
DSM-IV criteria) related to a verified 
event in service.  The examining 
psychiatrist should be informed as to 
which of the specific claimed stressor 
events have been verified.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for the opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases must be given for any opinion 
rendered.

9.  The AMC/RO should arrange for the 
veteran to undergo appropriate 
examination for his heart disorder, 
central nervous system disorder, 
hypertension, digestive disorder, 
prostate disorder, and rash at a VA 
medical facility.

The entire claims file must be made 
available to the physician(s) 
performing the examination(s).  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  The 
examination report should include 
discussion of the veteran's documented 
medical history, employment history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.

The physician(s) is(are) requested to 
provide an opinion as to the whether 
there is at least a 50 percent 
probability or greater (at least as 
likely as not) that a heart disorder, 
central nervous system disorder, 
hypertension, digestive disorder, 
prostate disorder, and rash were caused 
by exposure to chemicals during the 
veteran's period of active military 
service.

If the physician(s) determine(s) that it 
is not at least as likely as not that a 
heart disorder, central nervous system 
disorder, hypertension, digestive 
disorder, prostate disorder, and rash 
were caused by exposure to chemicals 
during the veteran's period of active 
military service, then the physician is 
asked to opine whether it is at least as 
likely as not (50 percent probability or 
greater) that any of the claimed 
disorders were directly related to the 
veteran's military service.

Any opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

10.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

11.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


